Case 1:19-cv-02330-RDB Document 63 Filed 01/09/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND (NORTHERN DIVISION)

 

SIRIUS SIGNAL, L.L.C.,

Plaintiff

v. Case No. 1:19-cv-02330-RDB
WEEMS & PLATH, LLC,

Defendant

 

WEEMS & PLATH, LLC,

Defendant/Counter-Plaintiff/Third
Party Plaintiff,

v.
SIRIUS SIGNAL, L.L.C.,
Plaintiff/Counter-Defendant

and

ANTHONY COVELLI
Third Party Defendant.

 

 

FIFTH JOINT REQUEST TO EXTEND INITIAL SCHEDULING ORDER DEADLINES
AND REQUEST TO EXTEND RESPONSE DEADLINES FOR COMPLAINT,
COUNTERCLAIM AND THIRD-PARTY CLAIM
Plaintiff/Counter-Defendant Sirius Signal, L.L.C. (‘Sirius’), Defendant/Counter-
Plaintiff/Third-Party Plaintiff Weems & Plath, LLC (“W&P”), and third party defendant Anthony

Covelli' (“Covelli”) by their respective undersigned counsel, hereby jointly request that the Court

extend all deadlines in the Scheduling Order (D.1. 26], as amended, for an additional thirty-seven

 

' By joining in this request, Anthony Covelli does not waive, and expressly reserves, all rights,
including but not limited to the right to challenge personal jurisdiction.

60005/0001-18951189¥]
Case 1:19-cv-02330-RDB Document 63 Filed 01/09/20 Page 2 of 3

(37) days, including but not limited to the existing January 22, 2020 deadline for requests for
modification of initial Scheduling Order.

The parties previously met and conferred regarding the schedule prior to the filing of each
party’s amended pleadings, however given the change in scope of this case the parties agree that
more time is necessary to review the amended pleadings in order to determine what schedule will
be appropriate for discovery.

The parties also request that their respective deadlines to respond to the other’s amended
pleadings be extended by 30 days from the current deadline.

WHEREFORE, Sirius Signal, L.L.C., Weems & Plath, LLC and Anthony Covelli
respectfully request that the Court extend all deadlines in the Scheduling Order, as amended
(including the deadline to request modifications to the Scheduling Order) for a period of an
additiona! thirty-seven (37) days; and request that the deadline for Weems & Plath, LLC to respond
to the Amended Complaint filed by Sirius Signal, L.L.C. be extended through and including
February 13, 2020, and that the deadline for Sirius Signal, L.L.C. and Anthony Coveili to respond
to the Amended Counterclaim and Amended Third-Party Claim, respectively, be extended through

and including February 17, 2020.

Date: January 9, 2020

60005/0001-18951189v1
Case 1:19-cv-02330-RDB Document 63 Filed 01/09/20 Page 3 of 3

{sf Andrew L. Cole ‘/s/ Timothy F. Maloney

Andrew L. Cole (Fed. Bar ID #14865) Timothy F. Maioney (Fed. Bar ID #03381)
Cole Schotz P.C. Alyse L. Prawde, Esq. (Fed. Bar ID #14676)
300 E. Lombard Street, Suite 1450 Joseph, Greenwald & Lake, P.A.

Baltimore, MD 21202 6404 ivy Lane, Suite 400

(410) 528-2980 Greenbelt, MD 20770
acole@coleschotz.com 301/220-2200 (tel.)

tmaloney@jgllaw.com
aprawde@)jgllaw.com

Attorneys for Weems & Plath, LLC

Attorneys for Sirius Signal, L.L.C.
and Anthony Covelli

/s/ Rita C, Chipperson

Rita C. Chipperson, Esq.
Kevin M. Curran, Esq.
Chipperson Law Group, P.C.
163 Madison Avenue

Suite 220-40

Morristown, NJ 07960

T: 973-845-907 |
rec@chippersonlaw.com
kmc@chippersonlaw.com

Attorneys for Weems & Plath, LLC

IT 1S HEREBY ORDERED, that all deadlines in the Scheduling Order, as previously
amended, including but not limited to the deadline to request modification of the Scheduling
Order, are extended for a period of thirty-seven (37) days, and that the deadline for each party to

respond to the amended pleading asserted against it is extended for a period of 30 days, through

and including the dates set forth above.

Dated: TAovatalf 79, 2002
The Honorable Richard D. Bennett
United States District Judge

60005/0001-18951189v1
